Case 1:21-cv-01016-CBK Document 20 Filed 09/16/21 Page 1 of 3 PagelD #: 106

UNITED STATES DISTRICT COURT
DISTRICT OF SOUTH DAKOTA
NORTHERN DIVISION

 

MARY TRIPLET, AS GUARDIAN AND 1:21-CV-01016-CBK
CONSERVATOR OF MARGARET TRIPLET,

Plaintiff, ORDER
vs.
MENARD, INC. and BARB MYERS,

Defendants.

 

 

Plaintiff filed her complaint on July 8, 2021, and an amended complaint of July 12, 2021
(adding a copy of the notice of right to sue from the E.E.O.C.). Defendants filed a motion to
compel arbitration, two affidavits, and brief in support of the motion to compel arbitration. On
August 2, 2021, I filed a memorandum, Doc. 13, wherein I raised issues as to (1) whether the
plaintiff entered into an arbitration agreement with defendant Myers, (2) whether intentional
torts, i.e., claims of assault and battery, are subject to arbitration, (3) whether issues of conflict of
interest in representation of the defendants had been addressed, and (4) whether a person under a
legal guardianship has the capacity to enter into contracts. In response to memo, both parties
promptly submitted briefs and affidavits addressing those issues.

As to the issue of a possible conflict of interest in Menard, Inc. and Barb Myers being
represented by the same attorney, that issue is resolved to the satisfaction of the Court. Menard
accepts that Ms. Myers was acting within the scope of her employment and that Menard is
responsible for any misconduct by Ms. Myers.

Under the Federal Arbitration Act, 9 U.S.C. §§ 1, et seq, “a motion to compel arbitration
must be granted if a valid arbitration clause exists which encompasses the dispute between the
parties.” Donelson v. Ameriprise Fin. Servs., Inc., 999 F.3d 1080, 1089 (8th Cir. 2021) (cleaned
up). “There is a liberal federal policy favoring arbitration, grounded in the Federal Arbitration
Act, 9 U.S.C. § 2, which provides that contract provisions directing arbitration shall be
enforceable in all but limited circumstances.” Kelly v. Golden, 352 F.3d 344, 349 (8th Cir.
2003). The United States Supreme Court has held that “generally applicable contract defenses,

 
Case 1:21-cv-01016-CBK Document 20 Filed 09/16/21 Page 2 of 3 PagelD #: 107

such as fraud, duress, or unconscionability, may be applied to invalidate arbitration agreements
without contravening § 2.” Doctor’s Assocs., Inc. v. Casarotto, 517 U.S. 681, 687, 116 S. Ct.
1652, 1656, 134 L. Ed. 2d 902 (1996). “Section 2 mandates the enforcement of arbitration
agreements save upon such grounds as exist at law or in equity for the revocation of any contract.
Id. at 688, 116 S. Ct. at1657 (internal quotations and citations omitted). Grounds exist in this
case authorizing the Court to deny the motion to compel arbitration.

It is undisputed that Mary Triplet is the duly appointed and acting guardian and
conservator for Margaret Triplet. The allegation in the state court proceeding was that Margaret
“is not capable of managing her own affairs”, this being the opinion of Dr. Sarah Flynn of the
Avera Medical Group University Psychiatry Associates. Dr. Flynn also expressed the opinion
that Margaret “can easily put herself in situations where she would be taken advantage of or
seriously harmed.” The opinion also was that Margaret has a history of being easily manipulated
by others. The state court judge adopted these opinions in ordering a full-scale guardian and
conservator. Those opinions are binding on the federal court.

There is no showing that the defendants knew of such opinions or the guardianship and
conservatorship. However, a job coach acting as a state employee showed up with Margaret to
assist her which gave notice to Menard that Margaret was not the typical employee and was in
need of special attention. Menard denied any such assistance and refused to allow the job coach
to even sit in on the interview, without any known reason to do so, acting in a rather cavalier
manner. There is no evidence that Menard made any inquiries as to the matter of the mental
competency of Margaret or her need for assistance from a state government employee. Any
reasonable inquiry would have revealed the need for the job coach and giving notice to Mary
Triplet. Margaret was not given a copy of the arbitration agreement to take home with her. It is
not necessary to find and conclude that Margaret was totally incapable, as a matter of law, of
entering into the arbitration agreement. It is, however, an important consideration in looking at
principles of equity and fair dealing.

We know that defendant Myers was not a party to the agreement to arbitrate but the
defendants claim she can be and should be a beneficiary to the agreement and that all claims
against her personally should be dealt with by arbitration. Under all the facts and circumstances,
the Court will not permit defendant Myers to require arbitration. The allegations here, which the

Court accepts as true for the purpose of the pending motion, consist of illegal force and touching,
Case 1:21-cv-01016-CBK Document 20 Filed 09/16/21 Page 3 of 3 PagelD #: 108

normally defined as an assault. An assault has nothing to do with an employment relationship,
neither in this case nor any other. Any arbitration agreement intended to prevent legal remedies
for such illegal conduct would be unconscionable and unenforceable. Principles of equity are in
action here as the Court considers both the actions and inactions of the defendants. See Masteller
vy. Champion Home Builders Co., 723 NW2d 561, 564 (S.D. 2006). The contract is not binding
on the plaintiff and the motion to compel arbitration should be denied. The Court fully
recognizes the great body of federal law favoring the arbitration of disputes and, of course, the
federal Arbitration Act. Here, the circumstances are different.

Principles of judicial economy are also at play here. The parties should not be required to
simultaneously enter into arbitration and proceed in federal court.

Now, therefore,

IT IS ORDERED that the motion to compel arbitration, Doc. 5, is denied.

DATED this Lé ay of September, 2021.

BY THE COURT:

ele froovmae

CHARLES B. KORNMANN
United States District Judge

 
